DECISION
MORROW, Chief Justice.
Leomiti lose of Pavaiai had the land Siusavaii surveyed and offered the same for registration as Leomiti property. The offer was accompanied by the survey. Faaopoopo of Nuuuli objected to the proposed registration on behalf of herself and the members of her family. Hence this litigation. Sec. 905A, Code of American Samoa.
At the hearing Leomiti claimed that the land was the communal land of the Leomiti family, while Faaopoopo claimed that it was the communal land of the Vele family. Faaopoopo is a member of the Vele family. The Vele likewise claimed that it was the communal land of the Vele. The Vele, in whose behalf Faaopoopo apparently filed the objection, became a party to the case during the hearing.
To establish his title Leomiti took the stand. It appeared from his testimony that Vele and Leomiti are both matais *253in the Vele family, Vele being the senior matai and Leomiti a junior matai. Leomiti’s testimony was to the effect that the land Siusavaii was originally Vele land, but that about 50 years ago the Vele and Leomiti divided the Vele lands between themselves, the Leomiti getting title to the land in dispute. He testified that since the division the Leomiti family had occupied and used such land under a claim of ownership, putting in coconut, breadfruit, banana and other plantations on it and using the fruits thereof; that such occupation and use had been to the exclusion of others than Leomiti people.
Faaopoopo’s testimony was to the effect, that for many years Vele people had had plantations on the land and taken the fruits thereof; also that her father, Vele Sakalia, had had houses on it and that after his death some 20 years ago Faaopoopo’s sisters and their husbands lived on the land.
Pagofie, who is a member of Leomiti’s branch of the Vele family, testified that “both Vele and Leomiti were cutting copra from this land” of late years; that Sakalia, the father of Faaopoopo, put in plantations on the land and had a house on it. In answer to the question: “Do you know who planted plantations on this land?” the witness answered “Coconuts, Vele and Leomiti and the breadfruit and bananas were planted by Sakalia, the father of Faaopoopo.”
Ava, 42 years of age and the present pulenu’u of Pavaiai, who is also an aiga of both Vele and Leomiti, testified that he was familiar with the land Siusavaii and in response to the question: “Do you know who planted the plantations on it?” replied “Yes, the bananas and breadfruit and taro were planted by Sakalia and his sons and daughters.” He also testified that Vele and Leomiti cut the copra from the land prior to Sakalia’s death which he said occurred “somewhere around 1937 or 1938.” He further *254testified that Sakalia and his wife and children had three houses on the land; that after Sakalia’s death, Faapouli and Vaesega had a house on it; and that Faapouli and Vaesega were both “Vele and Leomiti” people.
The court is of the opinion that the testimony clearly preponderates in favor of the view that the land Siusavaii is the property of the Vele title. We believe from the evidence that it has been used for many years by people from both the Vele branch and the Leomiti branch of the Vele family. We think from the evidence that the so-called division of lands, if there was such, by the Vele and Leomiti some fifty years ago when the present Leomiti was present (he would be about 10 years old then) was no more than an assignment, pursuant to Samoan custom, of a part of the Vele family lands by the senior matai Vele to the junior matai Leomiti for the use of the Leomiti branch of the Vele family, and that such an assignment in no way constituted a transfer of the title to a part of the Vele family lands to the Leomiti. The only testimony on a division of land was given by Leomiti himself, and being only 10 years old at the time, he could very well, after a lapse of 50 years, be mistaken as to what, if anything, transpired on that occasion. It could very well be that he never understood what, if anything, transpired.
Ava, the pulenu’u, who is a member of the Leomiti branch of the Vele family, in response to the question: “Do you know of any division of lands between Vele and Leomiti?” replied “No.”
The court finds that the land Siusavaii as surveyed by Leomiti and offered for registration by him is the communal land of the Vele family. Accordingly, it is ORDERED, ADJUDGED AND DEGREED that the land Siusavaii be registered as the communal land of the Vele in his capacity as matai of the Vele family.
*255Since the survey was paid for by Leomiti and the benefit thereof will inure to Vele, costs in the sum of $25.00 will be and are hereby assessed against Vele, the same to be paid within 15 days.